                                                                                                                          Case 2:20-cv-00874-RFB-BNW Document 9
                                                                                                                                                              7 Filed 05/20/20
                                                                                                                                                                      05/19/20 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Emil S. Kim
                                                                                                                        Nevada Bar No. 14894
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 kime@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        JPMorgan Chase Bank, National Association
                                                                                                                      8

                                                                                                                      9

                                                                                                                     10                          UNITED STATES DISTRICT COURT

                                                                                                                     11                                 DISTRICT OF NEVADA

                                                                                                                     12 CHRISTOPHER PETRAS,                           CASE NO. 2:20-cv-00874-RFB-BNW
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,                           STIPULATION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                      EXTEND TIME FOR JPMORGAN
                                                                                                                     14 v.
                                                                                                                                                                      CHASE BANK, NATIONAL
                                                                                                                     15 NAVY FEDERAL CREDIT UNION;                    ASSOCIATION TO RESPOND TO
                                                                                                                        JPMORGAN CHASE BANK, NATIONAL                 PLAINTIFF’S COMPLAINT
                                                                                                                     16 ASSOCIATION; EQUIFAX
                                                                                                                        INFORMATION SERVICES LLC; AND,                (First Request)
                                                                                                                     17 EXPERIAN INFORMATION
                                                                                                                        SOLUTIONS, INC.,
                                                                                                                     18
                                                                                                                            Defendants.
                                                                                                                     19

                                                                                                                     20          The response of Defendant JPMorgan Chase Bank, National Association

                                                                                                                     21 (“Chase”) to Plaintiff Christopher Petras’ complaint currently is due June 8, 2020.

                                                                                                                     22 Chase has requested, and Plaintiff has agreed, that Chase has up to and including

                                                                                                                     23 July 8, 2020 to respond to Plaintiff’s complaint, to provide time for Chase to review

                                                                                                                     24 Plaintiff’s account and continue the parties’ discussions about potential resolution.

                                                                                                                     25

                                                                                                                     26                              [Continued on following page.]

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40156926 v1
                                                                                                                          Case 2:20-cv-00874-RFB-BNW Document 9
                                                                                                                                                              7 Filed 05/20/20
                                                                                                                                                                      05/19/20 Page 2 of 2



                                                                                                                      1           This is the first request for an extension, and it is made in good faith and not

                                                                                                                      2 for purposes of delay.

                                                                                                                      3 Dated: May 19, 2020

                                                                                                                      4 BALLARD SPAHR LLP                                KIND LAW
                                                                                                                      5
                                                                                                                        By: /s/ Joel E. Tasca                            By: /s/ Michael Kind
                                                                                                                      6 Joel E. Tasca                                    Michael Kind
                                                                                                                        Nevada Bar No. 14124                             Nevada Bar No. 13903
                                                                                                                      7 Emil S. Kim                                      8860 South Maryland Pkwy, Ste. 106
                                                                                                                        Nevada Bar No. 14894                             Las Vegas, Nevada 89123
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900
                                                                                                                        Las Vegas, Nevada 89135                          LOKER LAW, APC
                                                                                                                      9
                                                                                                                        Attorneys for Defendant
                                                                                                                     10 JPMorgan Chase, National Association             By: /s/ Matthew Loker
                                                                                                                                                                         Matthew Loker
                                                                                                                     11                                                  Pro hac vice to be submitted
                                                                                                                                                                         1303 East Grand Avenue, Suite 101
                                                                                                                     12                                                  Arroyo Grande, CA 93420
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                         Attorneys for Plaintiff
                                                                                                                     14

                                                                                                                     15

                                                                                                                     16

                                                                                                                     17                                           ORDER

                                                                                                                     18          IT IS SO ORDERED:

                                                                                                                     19

                                                                                                                     20                                            UNITED STATES MAGISTRATE JUDGE

                                                                                                                     21                                                        5/20/2020
                                                                                                                                                                   DATED:
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40156926 v1                        2
